DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 04/17/2020.  Claims 1–20 are pending.
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1–15, in the reply filed on 07/28/2022 is acknowledged.  The traversal is on the ground(s) that Groups I and III encompass overlapping subject matter because both claim 1 and claim 20 recite an actuator and a variable area device configured to adjust the cross-sectional area of a passage downstream of a blower outlet in a gas-fired burner system.  This is not found persuasive because while both claim 1 and claim 20 share similarities, they are mutually exclusive because neither claim contains all the claim elements of the other.  Claim 1 claims an actuator configured to adjust the variable area device while claim 20 claims a controller for sending a signal to adjust the variable area device (a signal directing a human to adjust the valve, for example).  Since each claim has elements that are not present in the other, they are mutually exclusive, and requiring the examiner to search more than one invention in the limited amount of time allocated for examination would result in a decrease in the quality of the examination.
The requirement is still deemed proper and is therefore made FINAL.
Applicant is reminded that upon the indication of allowable subject matter, withdrawn claims can be amended to include the same allowable subject matter and have the restriction withdrawn before allowance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a variable area device configured to adjust a cross-sectional area of a passage between a blower outlet of the gas-fired burner system and a burner inlet of the gas-fired burner system” in claim 1, which has been interpreted to mean “ a ball valve, a plug valve, a butterfly valve, a rotary valve, a linear valve, a gate valve, a globe valve, a needle valve, a solenoid valve, a coaxial valve, an angled seat valve, a pinch valve, or a shutter valve;” and
“a controller configured to output instructions to the actuator to adjust the configuration of the variable area device based on received system data” in claim 2, which has been interpreted to mean “one or more processors and memory storing instructions that receive output data of the gas-fired burners system (such as a speed of the blower or data from a flue sensor) and output a control signal to adjust the cross-sectional area of the variable area device.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–3 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,464,805 to Smelcer.
With regard to claim 1, Smelcer discloses a device for extending a turndown ratio of a gas-fired burner system (10) (abstract), the device comprising: a variable area device (74) configured to adjust a cross-sectional area of a passage between a blower outlet (68) of the gas-fired burner system (10) and a burner (42) inlet of the gas-fired burner system (10) (Fig. 1; Col. 4, lines 22–29); and an actuator (98) (Fig. 10; Col. 6, lines 10–15), wherein the actuator (98) is configured to adjust a configuration of the variable area device (74, 96), thereby adjusting the cross-sectional area of the passage (Fig. 10; Col. 6, lines 10–15; Fig. 8; Col. 7, line 60 – Col. 8, line 4).
With regard to claim 2, Smelcer further discloses a controller (200) configured to output instructions to the actuator (98) to adjust the configuration of the variable area device (74, 96) based on received system data (Fig. 10; Col. 6, lines 10–15; Fig. 8; Col. 7, line 60 – Col. 8, line 4).
With regard to claim 3, Smelcer further discloses the system data comprises data indicative of a speed of a blower (54) (Fig. 10; Col. 6, lines 10–15; Fig. 8; Col. 7, line 60 – Col. 8, line 4).
With regard to claim 6, Smelcer further discloses the actuator (98) is configured to mechanically adjust the configuration of the variable area device (74, 96) in response to a change in blower (54) speed (Fig. 10; Col. 6, lines 10–15; Fig. 8; Col. 7, line 60 – Col. 8, line 4).
With regard to claim 10, Smelcer further discloses the actuator (98) is electronically controllable (Fig. 10; Col. 6, lines 10–15; Fig. 8; Col. 7, line 60 – Col. 8, line 4).
Claims 1 & 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,749,122 to Shriver et al.
With regard to claim 1, Shriver discloses a device for extending a turndown ratio of a gas-fired burner system (abstract), the device comprising: a variable area device (120) configured to adjust a cross-sectional area of a passage between a blower (118) outlet of the gas-fired burner system and a burner inlet (116) of the gas-fired burner system (Fig. 3); and an actuator (122), wherein the actuator (122) is configured to adjust a configuration of the variable area device (120) (Fig. 3), thereby adjusting the cross-sectional area of the passage (Fig. 3).
With regard to claim 4, Shriver further discloses the system data comprises a control signal of the gas-fired burner system (Col. 7, line 60 -– Col. 8, line 18-).
Claims 1, 5, & 8–9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0223548 to Fan et al.
With regard to claim 1, Fan discloses a device for extending a turndown ratio of a gas-fired burner system (abstract), the device comprising: a variable area device (26) configured to adjust a cross-sectional area of a passage between a blower outlet of the gas-fired burner system and a burner (4) inlet of the gas-fired burner system (Fig. 1); and an actuator, wherein the actuator is configured to adjust a configuration of the variable area device (26), thereby adjusting the cross-sectional area of the passage (Fig. 1; ¶ 0032).
With regard to claim 5, Fan further discloses the system data comprises data from a flue sensor (¶ 0046).
With regard to claim 8, Fan further discloses the actuator is configured to adjust responsive to receiving input from an operator (¶ 0035).
With regard to claim 9, Fan further discloses the actuator is manually controllable (¶ 0035).
Claims 1 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0076209 to Benum et al.
With regard to claim 1, Benum discloses a device for extending a turndown ratio of a gas-fired burner system (abstract), the device comprising: a variable area device (13) configured to adjust a cross-sectional area of a passage between a blower (11) outlet of the gas-fired burner system and a burner (10) inlet of the gas-fired burner system (Fig. 1; ¶ 0044); and an actuator (¶ 0045), wherein the actuator is configured to adjust a configuration of the variable area device (¶ 0045), thereby adjusting the cross-sectional area of the passage (¶¶ 0044–0045).
With regard to claim 13, Benum further discloses the variable area device (13) is a mechanical iris (¶¶ 0021, 0057).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smelcer in view of US 2,512,236 to Molotzak.
Smelcer fails to disclose the actuator comprises a centrifugal governor system.  Molotzak teaches an actuator comprises a centrifugal governor system (43) (Col. 3, lines 25–27).  It would have been obvious to one of ordinary skill in the art to combine the furnace of Smelcer with the centrifugal governor of Molotzak because such a combination would have had the added benefit of adding a safety measure to automatically close the damper in the event of a power outage or inoperability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.  Applicant is encouraged to review the cited references prior to submitting a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
September 5, 2022